DETAILED ACTION
This action is in response to the amendment filed 1/13/2022.  Claims 1, 7, 9, 10, 15 and 16 are currently amended.  Claims 8 and 14 have been canceled.  Claims 18-22 are newly added.  Presently, claims 1-7, 9-13 and 15-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Rejections Under 35 U.S.C. 112 section on pages 8-9 of the response filed 1/13/2022, with respect to the rejection of claims 8-10 and 15-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  It is considered that the amendments to the claims dated 1/13/2022 overcomes the rejections of claims 8-10 and 15-17 under 35 U.S.C. 112(b) as provided in the Office action dated 10/13/2021.  The rejection of claims 8-10 and 15-17 under 35 U.S.C. 112(b) as provided in the Office action dated 10/13/2021 have been withdrawn. 
Applicant’s arguments, see Rejections Under 35 U.S.C. 102, 103 section on pages 9-12 of the response filed 1/13/2022, with respect to the rejection(s) of claim(s) 1-3, 5-9 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Zacche (US 20120001370) and claim(s) 1, 3, 4, 8-10 and 14-17 under 35 U.S.C. 103 as being unpatentable over Fishwick et al. (US 20120216882) in view of Luthe (US 3572382) have been fully considered and are persuasive.  It is considered that the amendments to claims 1 and 15 overcome the rejections of claim(s) 1-3, 5-9 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Zacche (US 20120001370) and claim(s) 1, 3, 4, 8-10 and 14-17 under 35 U.S.C. 103 as being unpatentable over Fishwick et al. (US 20120216882) in view of Luthe (US 3572382) as provided in the Office action dated 10/13/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied combination of the Norgren AG reference (WO 2015121285) and the Luthe reference (US 3572382).
It is considered that the Norgren AG reference addresses applicant’s concerns and claim language relating to the recitations directed to the valve unit is for pneumatic operation in a blow-molding process and wherein at least one of the two control chambers is of cylindrical configuration and is arranged centrally to the longitudinal central axis of the operating piston.  It is considered that the chamber (Norgren AG: 214) defines a cylindrical configuration in which a portion of the piston extends through and that the longitudinal central axis of the chamber (Norgren AG: 214) is aligned with the longitudinal central axis of the piston (Norgren AG: 208) as depicted in figure 2 (of Norgren AG).

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 5/28/2020.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of “wherein the valve housing has a closing ring which in the closed state of the connection sealingly abuts against a valve seat of the operating piston, wherein the closing ring is designed as a circumferential sealing edge, wherein the valve seat consists of a softer and more elastic material than the sealing edge abutting said valve seat” (claim 1, lines 17-21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7, 9-13, 16, 17 and 19 contain the following informalities:  
Claim 1 recites the limitation “the closed state” in line 15.  It appears that this limitation should be “a closed state”.
Claim 1 recites the limitation “the sealing edge” in line 20.  It appears that this limitation should be “the circumferential sealing edge”.
Claim 2 recites the limitation “the circumferential tip” in lines 2-3.  It appears that this limitation should be “a circumferential tip”.
Claim 2 recites the limitation “the sealing edge” in line 3.  It appears that this limitation should be “the circumferential sealing edge”.
Claim 5 recites the limitation “the first and the second active surface” in line 3.  It appears that this limitation should be “the first and the second active surfaces”.
Claim 7 recites the limitation “the first and second control surface are” in line 5.  It appears that this limitation should be “the first and second control surfaces are”.
Claim 9 recites the limitation “a first and a second dynamic control chamber seal are” in lines 1-2.  It appears that this limitation should be “a first and a second dynamic control chamber seals are”.
Claim 9 recites the limitation “the first and the second control chamber seals” in lines 2-3.  It appears that this limitation should be “the first and the second dynamic control chamber seals”.
Claim 9 recites the limitation “these two dynamic control chamber seals” in line 4.  It appears that this limitation should be “the first and the second dynamic control chamber seals”.
Claim 10 recites the limitation “the first and second control chamber seal” in lines 2-3.  It appears that this limitation should be “the first and the second dynamic control chamber seals”.
Claim 17 recites the limitation “the first and second control chamber seal” in lines 2-3.  It appears that this limitation should be “the first and the second dynamic control chamber seals”.
Claim 19 recites the limitation “the inner and the outer valve seat ring” in line 3.  It appears that this limitation should be “the inner and the outer valve seat rings”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the conically tapering truncated cone" in line 2.  Claim 22 depends from claim 15.  Claim 15 recites “a truncated cone” in line 20.  Therefore, it is considered that the recitation of “the conically tapering truncated cone” does not have sufficient antecedent basis in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382).
Regarding claim 1, the Norgren AG reference discloses a valve unit for pneumatic operation in a blow-molding process (see at least page 3, lines 6-14) comprising a valve housing (202) having a process pressure input line (204), a process pressure output line (206) and a process guide shaft (it is considered that the piston 212 extends and moves along the process guide shaft), an operating piston (208) for closing and opening a connection between the process pressure input line and the process pressure output line, wherein the operating piston defines a longitudinal central axis (it is considered that the passage 210 extends along the longitudinal central axis), and a first and a second control line (lines 224, 226) and a first and a second control chamber (chambers 214, 216) for controlling the operating piston, wherein the operating piston has a first control surface (considered the upper surface of the piston 208 that faces the chamber 214 in figure 2) which faces the first control chamber (214), and wherein the operating piston has a second control surface (considered the lower surface of the piston 208 that faces the chamber 216 in figure 2) which faces the second control chamber (216), wherein the first control surface and the second control surface are able to be subjected to a control pressure each (it is considered that the surfaces of the chambers 214 and 216 are subject to pressure from the control lines 224 and 226, respectively), wherein the operating piston can be displaced in the axial direction (the piston 208 is able to be moved in the direction of the longitudinal axis) within the process guide shaft (the location of the operating piston 208 is depicted in the opened position in figure 2 and the location of the operation piston 208 is depicted in the closed position in figure 3) in a sealed manner by means of a dynamic process seal (238c) and wherein the operating piston (212) has a closing ring (it is considered that the lower surface of the piston 212 proximate the end 222 defines a closing ring) which in [a] closed state of the connection sealingly abuts a valve seat (228) of the valve housing (202) wherein the closing ring is designed as a circumferential sealing edge (it is considered that the lower surface of the piston 212 proximate the end 222 which is defined as the closing ring also defines a sealing edge since the lower surface of the piston 208 defines an edge of the piston 208) and wherein the circumferential sealing edge has a diameter which corresponds to a guide diameter of the dynamic process seal (it is considered that the outer diameter of the lower surface of the piston 208 proximate the end 222 which is considered the circumferential sealing edge is equal to the outer diameter of the seal 238c as depicted in figure 2), wherein at least one of the two control chambers is of cylindrical configuration (it is considered that the chamber 214 defines a cylindrical configuration in which a portion of the piston extends through) and is arranged centrally to the longitudinal central axis of the operating piston (it is considered that the longitudinal central axis of the chamber 214 is aligned with the longitudinal central axis of the piston 208 as depicted in figure 2), thereby comprising the longitudinal central axis (it is considered that the longitudinal central axis of the chamber 214 is aligned with the longitudinal central axis of the piston 208 as depicted in figure 2, therefore, it is considered that the longitudinal central axis of the chamber is the same as the longitudinal central axis of the piston) and wherein the operating piston (208) has a through-bore (210) for connecting a valve chamber (considered the chamber in which the end 222 of the piston 208 is located within the body 202) to a pressure compensation chamber (218).
Firstly, the Norgren AG reference does not expressly disclose wherein the valve seat consists of a softer and more elastic material than the sealing edge.
However, the Luthe reference teaches a valve assembly having a piston (30) that includes a circumferential sealing edge that interacts with a valve seat (28c) wherein the piston (30) is made of a metal (see cross-hatching of plug 30; see cross-hatching in figure 5; see MPEP 608.02(V)(h)(3)) and wherein the valve seat (28c) is made of a plastic material or elastomeric material (col. 4, lines 40-48) in order to provide a leak tight seal that is consistent with service conditions (col. 4, lines 40-48).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a plastic material or an elastomeric material for the valve seat of the Norgren AG reference as taught by the Luthe reference in order to provide a leak tight seal that is consistent with service conditions.
It is considered that the use of metal for the sealing edge of the closing ring and the use of a plastic or elastomeric material for the valve seat would provide the limitation of the valve seat consists of a softer and more elastic material than the sealing edge.
Secondly, the Norgren AG reference of the combination of the Norgren AG reference in view of the Luthe reference does not disclose wherein the operating piston has a plurality of through-bores for connecting the valve chamber to the pressure compensation chamber.
However, the Luthe reference teaches a valve assembly having a piston (30) that includes a plurality of through-bores (31) that connect a valve chamber (considered the chamber in communication with the opening 28) and a pressure compensation chamber (33) in order to equalize the pressure in the chamber (33) above the piston with the pressure below the piston thereby minimizing the magnitude of the unbalanced fluid force acting on the piston (col. 3, lines 11-19).
The substitution of one known element (a plurality of through-bores extending through the piston as shown in the Luthe reference) for another (a single through-bore extending through the piston as shown in the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference) would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of a plurality of through-bores extending through the piston shown in the Luthe reference would have yielded predictable results, namely, a manner to adjust the rate of pressure equalization between the valve chamber and the pressure compensation chamber by adjusting the amount of flow passages through the piston.
In regards to claim 3, the combination of the Norgren AG reference and the Luthe reference discloses wherein the valve seat (Norgren AG: 228; Luthe: 28c) is embedded in a valve seat ring arrangement (Norgren AG: it is considered that the valve seat 228 is received in a surface of the body 202 (see figure 2) and, therefore, can be considered to be embedded in the body; alternatively, Luthe: 28a), wherein the valve seat ring arrangement consists of a harder material than the valve seat (Luthe: the element 28a is made of a metal material; see cross-hatching in Luthe figure  5; see MPEP 608.02(V)(h)(3) and wherein the material of the valve seat (28c) is made of an elastomer as taught by the Luthe reference).
In regards to claim 5, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference discloses wherein a first active surface (Norgren AG: considered the surface of the piston 208 at the end 222 that faces towards the valve seat 228) and a second active surface (Norgren AG: considered the surface of the piston at end 220) that faces toward the chamber 218), which counteract one another (Norgren AG: the surface of the piston 208 considered the first active surface and the surface of the piston 208 considered the second active surface are on opposite sides of the piston 208 as depicted in figure 2), and which are able to be subjected to a process pressure (Norgren AG: the pressure from the input line 204 is able to contact the surface of the piston 208 considered the first active surface and the pressure from the input line 204 is able to contact the surface of the piston 20 considered the be the second active surface through the through-bore 210), are present and wherein the first and the second active surfaces are of the same size (Norgren AG: see figure 2).
In regards to claim 7, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference discloses wherein the first and the second control surfaces are the same size (Norgren AG: it is considered that the surfaces considered the first and the second control surfaces are depicted as being the same size as shown in figure 2).
In regards to claim 16, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference discloses wherein both control chambers (Norgren AG: 214, 216) are of cylindrical configuration and are arranged centrally to the longitudinal central axis of the operating piston (Norgren AG: it is considered that the chambers 214 and 216 each define a cylindrical configuration in which a portion of the piston extends through and wherein the longitudinal central axis of the each of the chambers 214 and 216 are aligned with the longitudinal central axis of the piston 208 as depicted in figure 2).

Claims 2, 4, 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) as applied to claim 1 above, and further in view of Rice et al. (US 4137934).  Claim(s) 22 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 2, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference does not expressly disclose wherein the operating piston has a sealing-cap which is of wedge-shaped configuration and a circumferential tip thereof forms the circumferential sealing edge.
However, the Rice et al. reference teaches a valve assembly having a piston (30) having a sealing cap (considered the radial circumferential lower portion of the piston in the orientation as depicted in figure 3) which is of wedge-shaped configuration and a circumferential tip (30a) that includes a circumferential edge (30a) wherein the circumferential edge provides the adjustments for variations in tolerance to maintain tight shut-off as the circumferential edge penetrates the seal (29) (col. 4, lines 3-7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the circumferential edge of the piston of the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference as having a sealing cap that is of a wedge-shaped configuration that includes a circumferential tip as taught by the Rice et al. reference in order to provide for adjustments for variations in tolerance to maintain tight shut-off as the circumferential edge contacts and penetrates the seal.
In regards to claim 4, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference discloses wherein an annular sealing element (Norgren AG: 228) comprises the valve seat is present.
The Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference does not disclose wherein the sealing element has the shape of a truncated cone with an outwardly widening base.
However, the Rice et al. reference teaches a valve assembly having a valve seat assembly (considered the combination of seal 29, seat ring 28 and seal ring 27) that interacts with a piston (30) wherein a sealing element (seal 29) of the valve seat assembly has a shape of a truncated cone with an outwardly widening base (see figure 1) wherein the valve seat (seal 29) is configured to seal fluid flow through the passageway (18) (col. 2, lines 54-62).
The substitution of one known element (the sealing element of the valve seat assembly having a shape of a truncated cone with an outwardly widening base as shown in the Rice et al. reference) for another (the sealing element of the valve seat assembly of the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference) would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the sealing element that is secured within a valve seat assembly with the sealing element having the shape of a truncated cone having an outwardly widening base shown in the Rice et al. reference would have yielded predictable results, namely, a sealing element that is secured to the valve seat assembly that interacts with the piston in order to seal fluid flow through the passageway though the valve.
Regarding claim 15, the Norgren AG reference discloses a valve unit for pneumatic operation in a blow-molding process (see at least page 3, lines 6-14) comprising a valve housing (202) having a process pressure input line (204), a process pressure output line (206) and a process guide shaft (it is considered that the piston 212 extends and moves along the process guide shaft), an operating piston (208) for closing and opening a connection between the process pressure input line and the process pressure output line, and at least one control line (lines 224, 226) and at least one control chamber (chambers 214, 216) for controlling the operating piston, wherein the operating piston can be displaced in the axial direction (the piston 208 is able to be moved in the direction of the longitudinal axis) within the process guide shaft (the location of the operating piston 208 is depicted in the opened position in figure 2 and the location of the operation piston 208 is depicted in the closed position in figure 3) in a sealed manner by means of a dynamic process seal (238c) and wherein the operating piston (212) has a closing ring (it is considered that the lower surface of the piston 212 proximate the end 222 defines a closing ring) which in [a] closed state of the connection sealingly abuts a valve seat (228) of the valve housing (202), wherein the closing ring is configured as a circumferential sealing edge (it is considered that the lower surface of the piston 212 proximate the end 222 which is defined as the closing ring also defines a sealing edge since the lower surface of the piston 208 defines an edge of the piston 208) wherein an annular sealing element (228) which comprises the valve seat is present.
Firstly, the Norgren AG reference does not expressly disclose wherein the valve seat consists of a softer and more elastic material than the sealing edge.
However, the Luthe reference teaches a valve assembly having a piston (30) that includes a circumferential sealing edge that interacts with a valve seat (28c) wherein the piston (30) is made of a metal (see cross-hatching of plug 30; see cross-hatching in figure 5; see MPEP 608.02(V)(h)(3)) and wherein the valve seat (28c) is made of a plastic material or elastomeric material (col. 4, lines 40-48) in order to provide a leak tight seal that is consistent with service conditions (col. 4, lines 40-48).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a plastic material or an elastomeric material for the valve seat of the Norgren AG reference as taught by the Luthe reference in order to provide a leak tight seal that is consistent with service conditions.
It is considered that the use of metal for the sealing edge of the closing ring and the use of a plastic or elastomeric material for the valve seat would provide the limitation of the valve seat consists of a softer and more elastic material than the sealing edge.
Secondly, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference does not disclose wherein the annular sealing element has the shape of a truncated cone with an outwardly widening base with the sealing element being embedded in a valve seat ring arrangement and wherein the valve seat ring arrangement consists of a harder material than the valve seat.
However, the Rice et al. reference teaches a valve assembly having a valve seat assembly (considered the combination of seal 29, seat ring 28 and seal ring 27) that interacts with a piston (30) wherein a sealing element (seal 29) of the valve seat assembly has a shape of a truncated cone with an outwardly widening base (see figure 1) wherein the valve seat (seal 29) is configured to seal fluid flow through the passageway (18) (col. 2, lines 54-62).
The substitution of one known element (the sealing element of the valve seat assembly having a shape of a truncated cone with an outwardly widening base as shown in the Rice et al. reference) for another (the sealing element of the valve seat assembly of the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference) would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the sealing element that is secured within a valve seat assembly with the sealing element having the shape of a truncated cone having an outwardly widening base shown in the Rice et al. reference would have yielded predictable results, namely, a sealing element that is secured to the valve seat assembly that interacts with the piston in order to seal fluid flow through the passageway though the valve.
Further, it is considered that the valve seat ring arrangement (Rice et al.: seat ring 28 and seal ring 27) consists of a harder material than the valve seat (Rice et al.: the seat ring 28 and the seal ring 27 constitute a metal; see cross-hatching of seat ring 28 and seal ring 27; see cross-hatching in figure 1; see MPEP 608.02(V)(h)(3); additionally, the valve seat 29 is compressible by the piston (Rice et al.: col. 4, lines 3-7); therefore, it is considered that the valve seat ring arrangement consists of a harder material than the valve seat).
In regards to claim 18, the Norgren AG reference of the combination of the Norgren AG reference, the Luthe reference and the Rice et al. reference does not expressly disclose wherein the operating piston has a sealing-cap which is of wedge-shaped configuration and a circumferential tip thereof forms the circumferential sealing edge.
However, the Rice et al. reference teaches a valve assembly having a piston (30) having a sealing cap (considered the radial circumferential lower portion of the piston in the orientation as depicted in figure 3) which is of wedge-shaped configuration and a circumferential tip (30a) that includes a circumferential edge (30a) wherein the circumferential edge provides the adjustments for variations in tolerance to maintain tight shut-off as the circumferential edge penetrates the seal (29) (col. 4, lines 3-7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the circumferential edge of the piston of the Norgren AG reference of the combination of the Norgren AG reference, the Luthe reference and the Rice et al. reference as having a sealing cap that is of a wedge-shaped configuration that includes a circumferential tip as taught by the Rice et al. reference in order to provide for adjustments for variations in tolerance to maintain tight shut-off as the circumferential edge contacts and penetrates the seal.
In regards to claim 19, the Rice et al. reference of the combination of the Norgren AG reference, the Luthe reference and the Rice et al. reference discloses wherein the valve seat ring arrangement comprises an inner seat ring (Rice et al.: 28) and an outer valve seat ring (Rice et al.: 27) and wherein the annular sealing element (Rice et al.: 29) is retained between the inner and the outer valve seat rings (Rice et al.: see figure 1).
In regards to claim 20, the Rice et al. reference of the combination of the Norgren AG reference, the Luthe reference and the Rice et al. reference discloses wherein the truncated cone of the annular sealing element (Rice et al.: seal 29) is located in a freely accessible manner between the two valve seat rings (Rice et al.: it is considered that the tip the seal 29 is freely accessible by the piston 30 since the edge 30a of the piston is able to contact the seal 29).
In regards to claim 21, the Rice et al. reference of the combination of the Norgren AG reference, the Luthe reference and the Rice et al. reference discloses wherein the base of the annular sealing element (Rice et al.: seal 29) is plane-parallel (Rice et al.: it is considered that the lower edge of the seal 29 is formed in a plane and can be considered to be plane-parallel to the surface of the valve seat ring arrangement that the seal 29 contacts; see figure 1).
In regards to claim 22, the Rice et al. reference of the combination of the Norgren AG reference, the Luthe reference and the Rice et al. reference discloses wherein the base of the annular sealing element (Rice et al.: seal 29) transitions via a horizontal step (Rice et al.: it is considered that the compression of the seal 29 by the element 27 as shown in figure 1 provides the horizontal step on the seal 29 as depicted in figure 1) into the conically tapering truncated cone (Rice et al.: see figure 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norgren AG (WO 2015121285) in view of Luthe (US 3572382) as applied to claim 1 above, and further in view of Karpenko (US 4007906).
In regards to claim 6, the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference discloses wherein the first control chamber (Norgren AG: 214) is connected via a first pilot bore (Norgren AG: 224, 304) to a pilot valve (Norgren AG: 302) and wherein the second control chamber (Norgren AG: 216) is connected via a second pilot bore (Norgren AG: 226, 306) to the pilot valve (Norgren AG: 302).
The Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference do not disclose wherein the pilot valve is a first pilot valve and a second pilot valve.
However, the Karpenko reference teaches a valve assembly wherein a first control chamber (considered the portion of chamber 73 that is in communication with the port 81) is connected via a first pilot bore (81) to a first pilot valve (A) and a second control chamber (considered the portion of chamber 73 that is in communication with the port 82) is connected via a second pilot bore (82) to a second pilot valve (H).
 The substitution of one known element (the pilot valve being a first pilot valve and a second pilot valve as shown in the Karpenko reference) for another (the pilot valve being a single pilot valve of the Norgren AG reference of the combination of the Norgren AG reference and the Luthe reference) would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the pilot valve as being a first pilot valve and a second pilot valve as shown in the Karpenko reference would have yielded predictable results, namely, a plurality of valves that would reduce the single use load on the pilot valve.

Allowable Subject Matter
Claims 9, 10, 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the prior art of record does not disclose or suggest wherein a first and a second dynamic control chamber seals are present, wherein the first and the second dynamic control chamber seals define a guide diameter each, and wherein the guide diameters of the first and the second dynamic control chamber seals are of the same size and are arranged centrally relative to the longitudinal central axis of the operating piston in combination with the other limitations of the claim.
Claims 10 and 17 depend from claim 9, either directly or indirectly, and, therefore, claims 10 and 17 contain the indicted allowable subject matter of claim 9.
In regards to claim 11, the prior art of record does not disclose or suggest wherein the operating piston has a piston foot, a piston head and a piston ring, wherein the piston ring has a larger external diameter than the piston foot and the piston head, wherein the piston foot and the piston head have the same external diameter, wherein the valve housing has a first cylindrical central blind bore for receiving the piston foot and a second cylindrical central blind bore for receiving the piston head, wherein the first control chamber is configured in the first blind bore and the second control chamber is configured in the second blind bore and wherein the circumferential sealing edge is configured on the piston ring in combination with the other limitations of the claim.
In regards to claim 12, the prior art of record does not disclose or suggest wherein the operating piston has a base body with an H-shaped longitudinal section and a piston ring, wherein the base body forms a downwardly open first receiver and an upwardly open second receiver, wherein a fixed foot element and a fixed head element are configured on the valve housing, wherein the foot element engages in the first receiver and the head element engages in the second receiver, wherein the first receiver forms the first control chamber and the second receiver forms the second control chamber and wherein the circumferential sealing edge is configured on the piston ring in combination with the other limitations of the claim.
In regards to claim 13, the prior art of record does not disclose or suggest wherein the operating piston has a base body with a U-shaped longitudinal section and a piston ring, wherein the base body forms an upwardly open first receiver, wherein a fixed foot element is configured on the valve housing, wherein the foot element engages in the first receiver, wherein the first receiver forms the first control chamber, wherein the valve housing forms an annular gap around the piston ring, wherein the annular gap forms the second control chamber and wherein the circumferential sealing edge is configured on the piston ring in combination with the other limitations of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753